NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
EDUARDO H. HINOJOSA,
Claimant-Appellan.t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0nden.t-Appellee.
20 10-7 099
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-258, Judge Ronald M.
HoldaWay.
ON MOTION
ORDER
The Secretary of Veterans Affairs moves without op-
position to stay the briefing schedule in this appeal pend-
ing the United States Supre1:ne Court’s final disposition of
Henders0n u. Shinseki, 2010 WL 752370 (U.S. June 28,
2010).

H1NOJ0sA v. DVA_ 2
Upon consideration thereof,
IT IS ORDERED THATZ
The motion to stay the briefing schedule pending the
Supreme Court’s final disposition of Henderson is granted
The Secretary is directed to inform this court, within 14
days of the Supreme Court's final disposition of Hender-
son, concerning how he believes that this appeal should
proceed. The appellant may also respond within that
time.
FoR THE CoURT
 2   /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Eduardo H. Hinojosa
Tara K` HOgan’ ESq' u.s. couRi: i)|FE1?P:ALs ron
320 1HEFEoERALc\Rcurr
AUG 26 2010
.lAN HORBALY
CLERK